DETAILED ACTION
	This office action is in response to the amendment filed on 22 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-5, 7-12 and 14-18 are currently pending: 1-5, 7-12 and 14 have been amended; 15-18 are new; and 6 and 13 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 22 September 2022), with respect to the rejection of claims 1-5, 7-12 and 14 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-5, 7-12 and 14 and new claims 15-18. In addition, claims 6 and 13 have been canceled.
	In view of changes made to the Specification (e.g., an updated title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
Claim Objections
	Claims 1, 5, 10 and 12 are objected to because of the following minor informalities: “a first total volume and a second toral volume” should be “a first total volume and a second total [[toral]] volume” (‘total’ is misspelled).
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12 and 14 are rejected under U.S.C. 103 as being unpatentable over Yano et al (US 2012/0142095 A1; Yano), in view of Motomura et al (US 2015/0309301 A1; Motomura), Aragaki H. (US 2019/0095679 A1; Aragaki), and Senda et al (US 2019/0244349 A1 (effective filing date 16 June 2016 – PCT/JP2016/067970); Senda), and further in view of Bergstrom et al (WO 2006/100562 A2; Bergstrom).
RE Claim 1, Yano discloses a culture state determination device (Yano: fig. 2, illustrating a diagram of a culture state determination device, fig. 3, providing a block diagram of Yano’s culture state determination device; title, “technique for determining the state of a cell aggregation image processing program and image processing device using the technique, and method for producing a cell aggregation”, abstract, “The program determines (S70) the state of change of the cell aggregation”), comprising: a plurality of light sources (Yano: fig. 3, ‘first illumination device’ 51, ‘second illumination unit’ 52, ‘third illumination unit’ 53 (plurality of light sources); [0028], disclosing a plurality of light sources for illuminating a sample);
an image sensor which images a plurality of cell aggregations (Yano: fig. 4, ‘imaging device’ 54c, ‘imaging device’ 55c (image sensor(s)), fig. 6, illustrating an image comprising segmented cell aggregations; [0034], “The cell culture observation system BS configured as described above has a function whereby the image processing device 100 obtains time lapse images taken by an image processing device (54c, 55c) and determines the state of change toward becoming multi-layered of a cell aggregation included in the image”, [0046], “as illustrated in FIG. 6, the segmented cell aggregations MC are labeled (step S30), and associations are made for the cell aggregations between the images”);
control circuitry (Yano: [0033], “In the cell culture observation system BS thus generally configured, the CPU 61 controls the operation of each of the components and automatically photographs the sample in the cell culture container 10” (control circuitry implied)) which, in operation,
(a) repeatedly causes the image sensor to acquire an image of the plurality of cell aggregations (Yano: fig. 1, ‘cell aggregation image (time T1)’ … ‘cell aggregation image (time TN)’; [0008, 0034], obtaining time-lapse images of cell aggregations; note, time-lapse images fall within the scope of repeatedly acquiring images) when the plurality of cell aggregations are illuminated with the plurality of light sources, to acquire a plurality of images (Yano: [0028-0029, 0033], disclosing use of first, second and/or third illumination units to illuminate cell samples during the taking of cell aggregation images), wherein each of the plurality of images includes an image of the plurality of cell aggregations (Yano: fig. 6, illustrating segmented cell aggregations (plurality of cell aggregations); [0046], disclosing the labeling of individual cell aggregations (e.g., MCs labeled as 1, 2, 3, 4)), and
(b) extracts an image region including the image of the plurality of cell aggregations from each of the plurality of images (Yano: fig. 1, ‘segmentation’ S20 → ‘label each cell aggregation’ (individual cell aggregations in an image are segmented); abstract, “An image processing program (GP) attains (S10) time lapse images, extracts (S20) a cell aggregation from each of the obtained images”, [0050-0051], small-region spatial analysis of segmented cell aggregations; note, for analysis, Yano’s segmented region serves the same purpose as an extracted region – a spatial analysis is performed in the region to determine a culture state); and
implicitly discloses (c) generates three-dimensional image information with regard to the image region using the plurality of images (Yano: [0035], “In a cell aggregation, the luminance distribution of a portion in which multi-layering has progressed has a greater spatial change in luminance … Presumably this is because a single-layer region in which the cells have not become multi-layered does not have quite as great a spatial change in luminance within a small region because the cell aggregation spreads out in the horizontal direction, whereas a multi-layered region has a larger spatial change in luminance within the small region, because the cells swell upward so as to form bubbles”; note, determination of multi-layered region(s) implicitly generates three-dimensional image information).
However, even though Yano does not expressly teach,
Motomura (in the field of image forming apparatuses, methods and systems) discloses an image sensor on which a plurality of cells are to be mounted (Motomura: figs. 14A-14C, illustrating a slide (e.g., A03) comprising a plurality of cells mounted on image sensor B01; [0054-0056], “The cells are translucent, and a microscopy image thereof has low contrast. Therefore, the cells are subjected to staining so that the structure of the cells can be seen more easily … As illustrated in FIG. 1, a slice A02 is placed on a slide (transparent plate) A03 … Upon staining the sliceA02, the slice A02 turns into a sample slice (hereinafter, also referred to as a stained slice) A05”); and
a plurality of light sources (Motomura: fig. 14A, illustrating ‘illumination system’ C09 comprising light source element 20b and light source element 20a; [0117-0121], discussing operation of illumination system C09); that (a) repeatedly causes the image sensor to acquire an image of the plurality of cells when the plurality of cells are illuminated with each of the plurality of light sources sequentially, to acquire a plurality of images (Motomura: [0079], “the illumination system includes a light source that emits the illumination light, and the light source is moved successively to different positions corresponding to the respective different illumination directions”, [0082], discloses the successive emission of light from different directions, and the capture of images corresponding to respective directions, [0117-0121], disclosing operation of illumination system C09, where order in which light source elements 20 is not fixed (within the scope of Motomura’s method, then, is the sequential illumination of a cell structure/shape by light sources from different directions)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Motomura’s image sensor on which a plurality of cells are mounted and method of repeatedly acquiring a captured image of a cell structure when the plurality of cells are sequentially illuminated with each of the light sources with Yano’s culture state determination device comprising an image sensor imaging a plurality of cell aggregations so the combined Yano/Motomura device has an image sensor on which a plurality of cell aggregations are to be mounted, and a plurality of light sources for (a) repeatedly causing the image sensor to acquire an image of the plurality of cell aggregations when the plurality of cell aggregations are illuminated with each of the plurality of light sources sequentially, to acquire a plurality of images. Further, the motivation for combining Motomura imaging method with Yano’s culture state determination device would have been to obtain direction-dependent responses to cell aggregations illuminated by incident light from different directions.
Yet, although Yano/Motomura implicitly teaches, but does not appear to expressly teach,
Aragaki (in the field of cell cluster recognition methods) discloses (c) generates three-dimensional image information with regard to image region(s) using a plurality of images (Aragaki: fig. 2, cell clusters/aggregations, figs. 3A-3B, illustrating a z-stack of images (e.g., images at depth z(0) … z(6)), wherein each image comprises a plurality of identifiable spheroid regions; [0033], “FIG. 2 illustrates spheroids as an example of cell clusters, each of which includes cells aggregated three-dimensionally into a cluster. FIG. 3A illustrates an example of z-stack image data constituted of a set of a plurality of images formed by capturing an image of the spheroids at predetermined intervals”), and suggests calculating volumes associated with cell clusters (Aragaki: [0004]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Aragaki’s generation of 3D image information with respect to image region(s) using a plurality of images with Yano/Motomura’s culture state determination device in order to increase confidence in analysis results by including a plurality of cell aggregations in the analysis.
Still, even though Yano/Motomura/Aragaki does not expressly teach,

    PNG
    media_image1.png
    424
    975
    media_image1.png
    Greyscale

Senda (in the field of analyzing a cell state) discloses (d) calculates a first volume and a second volume from three-dimensional image information, wherein: the first volume is an entire volume of a cell aggregation; and the second volume is a volume of a cavity part of the cell aggregation; and (f) determines a culture state of the cell aggregation using the first volume and the second volume (Senda: fig. 7, illustrating state of death/necrosis in spheroid interiors, fig. 9; [0064], discloses (1) obtaining external shape and/or volume of a spheroid (first volume), (2) obtaining and analyzing spheroid interior from a 3d spheroid shape/volume (second volume), and (3) determining presence/absence of cell death/necrosis (culture state using first and second volumes), [0093], “The three-dimensional shape and the size of a spheroid, the presence or absence of cell death and the volume of a cell death region in a spheroid interior, and the like, which can be final analysis results, are displayed on a display unit as an output device 307. When the results are displayed in real time, the status of cells can be monitored”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Senda’s 3D image information, including a first volume and a second volume, to determine a culture state of a cell aggregation/spheroid with Yano/Motomura/Aragaki’s culture state determination device in order to improve the ability to determine the culture state of a cell aggregation/spheroid by including direction-dependent volume information.
Even so, although Yano/Motomura/Aragaki/Senda does not expressly teach,
Bergstrom (in the field of using PET tracers for early cancer therapy monitoring) discloses the first volume is an entire volume of each of the plurality of cell aggregations, and the second volume is a volume of a cavity part of each of the plurality of cell aggregations (Bergstrom: pp. 9-10, “The software automatically delineates a ROI (Region of Interest) discriminating the necrosis area from the area where the cells are still alive and a ROI around the whole MCT. This is done automatically and sequentially for all images ... For calculation of the volume of the MTS the following equation is used: V = 4πr3/3 ... The total volume of the necrosis is calculated and subtracted from the total volume of the MTC to obtain the total volume of the living part. Additionally the fraction of total volume constituted by living cells is calculated”; note, by determining a region of interest for each MTS and computing relevant volumes (e.g., total volume of a necrosis – a second volume, and a total volume of an MTC – interpreted as a first volume), Bergstrom discloses the above limitations, as recited).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Bergstrom’s first and second volume of each of a plurality of cell aggregations with Yano/Motomura/Aragaki/Senda’s culture state determination device in order to have a more statistically robust culture state determination by including a plurality of cell aggregations in the analysis.
Remaining, however, even though Yano/Motomura/Aragaki/Senda/Bergstrom does not appear to expressly teach,
a person having ordinary skill in the art (a PHOSITA) may apply common knowledge (e.g., a total volume equals a summation of individual volumes) and concepts already taught by Yano, modified by Motomura/Aragaki/Senda/Bergstrom (e.g., a first volume of each of the cell aggregations, a second volume of each of the cell aggregations, and determining a culture state of a cell aggregation using the first volume and the second volume), to (e) calculate a first total volume and a second toral volume, wherein: the first total volume is a sum of first volumes with respect to the plurality of cell aggregations, and the second total volume is a sum of second volumes with respect to the plurality of cell aggregations; and (f) determine a culture state of the cell aggregation using the first total volume and the second total volume, with the expected benefit of making the determined culture state more statistically robust by including total cell aggregations in the analysis.
RE Claim 2, Yano/Motomura/Aragaki/Senda/Bergstrom teaches the culture state determination device according to claim 1, and Yano also discloses a storage unit (Yano: fig. 3, ‘RAM’ 63); wherein the plurality of images acquired in the step (a) are stored in the storage unit (Yano: [0031], “The control unit 6 has a CPU 61 for executing processes ... and a RAM 63 for temporarily storing ... image data, and the like”).
RE Claim 3, Yano/Motomura/Aragaki/Senda/Bergstrom discloses the culture state determination device according to claim 1.
In addition, Senda also teaches the three-dimensional image information generated in the step (c) is stored in the storage unit (Senda: [0094], disclosing the analysis and display of acquired 3D shape/volume information as an aid to establishing death/necrosis state of cell spheroids (by comparing previously obtained results with current results and displaying 3d shape/volume information, Senda implicitly teaches the storage of 3D image information)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Senda’s storage of 3D image information in a storage unit with Yano/Motomura/Aragaki/Senda/Bergstrom’s culture state determination device, therein making it easier for users of the combined device to compare previously acquired results with currently acquired results (Senda, [00904]).
RE Claim 4, Yano/Motomura/Aragaki/Senda/Bergstrom teaches the culture state determination device according to claim 1, and further Senda discloses the first volume is calculated from an outer shape of each of the plurality of cell aggregations extracted from the three-dimensional image information (Senda: fig. 7, illustrating area/region of normal living cell aggregation/spheroid 701; [0064], “The analysis unit may further have a measurement unit configured to measure the external shape of a spheroid and this makes it possible to measure the external shape and/or the volume of the spheroid”); and implicitly discloses the second volume is calculated from a shape of the cavity part extracted from the three-dimensional image information (Senda: fig. 7, illustrating death/necrotic cell regions/areas 702; [0064], “The analysis unit can be configured so as to analyze a cell state (for example, the presence or absence of cell death) in a spheroid interior from a three-dimensional shape of a spheroid”, [0084], “cell death in a spheroid interior can be determined as shown in FIG. 7”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Senda’s first volume and second volume with Yano/Motomura/Aragaki/Senda/Bergstrom’s culture state determination device in order to improve the ability of users/operators of the combined culture state determination device to determine the culture state of a cell aggregation/spheroid by including direction-dependent volume information.
RE Claim 5, Yano discloses a culture state determination device (Yano: fig. 2, illustrating a diagram of a culture state determination device, fig. 3, providing a block diagram of Yano’s culture state determination device; title, “technique for determining the state of a cell aggregation image processing program and image processing device using the technique, and method for producing a cell aggregation”, abstract, “The program determines (S70) the state of change of the cell aggregation”), comprising: control circuitry (Yano: [0033], “In the cell culture observation system BS thus generally configured, the CPU 61 controls the operation of each of the components and automatically photographs the sample in the cell culture container 10” (control circuitry implied)) which, in operation, (a) repeatedly causes the image sensor to acquire an image of the plurality of cell aggregations (Yano: fig. 1, ‘cell aggregation image (time T1)’ … ‘cell aggregation image (time TN)’; [0008, 0034], obtaining time-lapse images of cell aggregations; note, time-lapse images fall within the scope of repeatedly acquiring images) when the plurality of cell aggregations are illuminated with the plurality of light sources, to acquire a plurality of images (Yano: [0028-0029, 0033], disclosing use of first, second and/or third illumination units to illuminate cell samples during the taking of cell aggregation images), wherein each of the plurality of images includes an image of the plurality of cell aggregations (Yano: fig. 6, illustrating segmented cell aggregations (plurality of cell aggregations); [0046], disclosing the labeling of individual cell aggregations (e.g., MCs labeled as 1, 2, 3, 4)), (b) extracts an image region including the image of the plurality of cell aggregations from each of the plurality of images (Yano: fig. 1, ‘segmentation’ S20 → ‘label each cell aggregation’ (individual cell aggregations in an image are segmented); abstract, “An image processing program (GP) attains (S10) time lapse images, extracts (S20) a cell aggregation from each of the obtained images”, [0050-0051], small-region spatial analysis of segmented cell aggregations; note, for analysis, Yano’s segmented region serves the same purpose as an extracted region – a spatial analysis is performed in the region to determine a culture state); and implicitly discloses (c) generates three-dimensional image information with regard to the image region using the plurality of images (Yano: [0035], “In a cell aggregation, the luminance distribution of a portion in which multi-layering has progressed has a greater spatial change in luminance … Presumably this is because a single-layer region in which the cells have not become multi-layered does not have quite as great a spatial change in luminance within a small region because the cell aggregation spreads out in the horizontal direction, whereas a multi-layered region has a larger spatial change in luminance within the small region, because the cells swell upward so as to form bubbles”; note, determination of multi-layered region(s) implicitly generates three-dimensional image information), and
repeat steps (b)-(c) (Yano: fig. 1, ‘cell aggregation image (time T1) … ‘cell aggregation image (time TN)’ → ‘segmentation’ … ‘segmentation’ S20 (e.g., (b) extracts an image region … of cell aggregations), ‘spatial analysis of small regions’ S50 (e.g., (c) generates 3D image information … using the plurality of images – see also [0035])), while
Senda (in the field of analyzing a cell state) discloses (d) calculates a first volume and a second volume from three-dimensional image information, wherein: the first volume is an entire volume of a cell aggregation; and the second volume is a volume of a cavity part of the cell aggregation (Senda: fig. 7, illustrating state of death/necrosis in spheroid interiors, fig. 9; [0064], discloses (1) obtaining external shape and/or volume of a spheroid (first volume), (2) obtaining and analyzing spheroid interior from a 3d spheroid shape/volume (second volume), and (3) determining presence/absence of cell death/necrosis (culture state using first and second volumes)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Senda’s (d) calculation of a first volume and a second volume from 3D image information, wherein the first volume is an entire volume of a cell aggregation, and the second volume is a volume of a cavity part of the cell aggregation, with Yano/Motomura/Aragaki’s culture state determination device so the combined Yano, modified by Motomura/Aragaki/Senda device (e) repeats steps (b)-(d) to obtain first volumes of the plurality of cell aggregations, respectively, and second volumes of the plurality of ell aggregations, respectively. Also, the motivation for combining Senda’s (d) calculation of a first volume and a second volume with Yano’s, modified by Motomura/Aragaki’s, culture state determination device repeating steps (b)-(c) would have been to increase the statistical robustness of the determined culture state by including additional cell aggregation data in the analysis.
In addition, the remaining limitations recited in claim 5 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 7, Tsumura/Motomura/Senda discloses the culture state determination device according to claim 5.
	Further, the remaining limitations recited in claim 7 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 8, Tsumura/Motomura/Senda teaches the culture state determination device according to claim 7.
	Additionally, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 9, Tsumura/Motomura/Senda discloses the culture state determination device according to claim 5.
Further, the remaining limitations recited in claim 9 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 10, Yano discloses a method for determining a culture state (Yano: [0013-0014], disclosing a method for determining a culture state), the method comprising: (a) repeatedly causing the image sensor to acquire an image of the plurality of cell aggregations (Yano: fig. 1, ‘cell aggregation image (time T1)’ … ‘cell aggregation image (time TN)’; [0008, 0034], obtaining time-lapse images of cell aggregations; note, time-lapse images fall within the scope of repeatedly acquiring images) when the plurality of cell aggregations are illuminated with the plurality of light sources, to acquire a plurality of images (Yano: [0028-0029, 0033], disclosing use of first, second and/or third illumination units to illuminate cell samples during the taking of cell aggregation images), wherein each of the plurality of images includes an image of the plurality of cell aggregations (Yano: fig. 6, illustrating segmented cell aggregations (plurality of cell aggregations); [0046], disclosing the labeling of individual cell aggregations (e.g., MCs labeled as 1, 2, 3, 4)).
Further, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.	
RE Claim 11, Yano/Motomura/Aragaki/Senda/Bergstrom teaches the method according to claim 10.
Additionally, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 12, Yano discloses a method for determining a culture state (Yano: [0013-0014], disclosing a method for determining a culture state), the method comprising: (a) repeatedly causing the image sensor to acquire an image of the plurality of cell aggregations (Yano: fig. 1, ‘cell aggregation image (time T1)’ … ‘cell aggregation image (time TN)’; [0008, 0034], obtaining time-lapse images of cell aggregations; note, time-lapse images fall within the scope of repeatedly acquiring images) when the plurality of cell aggregations are illuminated with the plurality of light sources, to acquire a plurality of images (Yano: [0028-0029, 0033], disclosing use of first, second and/or third illumination units to illuminate cell samples during the taking of cell aggregation images), wherein each of the plurality of images includes an image of the plurality of cell aggregations (Yano: fig. 6, illustrating segmented cell aggregations (plurality of cell aggregations); [0046], disclosing the labeling of individual cell aggregations (e.g., MCs labeled as 1, 2, 3, 4)).
Additionally, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 14, Yano/Motomura/Aragaki/Senda/Bergstrom discloses the method according to claim 12.
In addition, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim (claims 5, 12, 1 and 10, respectively), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims  and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claims 15 and 17, Yano/Motomura/Aragaki/Senda/Bergstrom teaches the culture state determination device according to claim 5, and the culture state determination device according to claim 1.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein: the control circuitry determines whether or not distribution of size of regions of the plurality of cell aggregations is larger than a predetermined variation reference, after the step (b) and before the step (c), and if the control circuitry determines that the distribution of the size of regions is larger than the predetermined variation reference, the control circuitry determines that the culture state of the plurality of cell aggregations is bad without performing the steps (c) to (f)”.
As per claims 16 and 18, Yano/Motomura/Aragaki/Senda/Bergstrom teaches the method according to claim 12, and the method according to claim 10.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “comprising: determining whether or not distribution of size of regions of the plurality of cell aggregations is larger than a predetermined variation reference, after the step (b) and before the step (c); and after determining that the distribution of the size of regions is larger than the predetermined variation reference, determining that the culture state of the plurality of cell aggregations is bad without performing the steps (c) to (f)”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."	
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Aragaki (US 2019/0095679 A1) and Bergstrom (WO 2006/100562 A2), in combination with previously cited prior art, is now relied upon for amended limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK F VALDEZ/Examiner, Art Unit 2611